Citation Nr: 1105694	
Decision Date: 02/11/11    Archive Date: 02/18/11

DOCKET NO.  07-17 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for bilateral tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 





INTRODUCTION

The Veteran had active service from February 1968 to February 
1970, and he was the recipient of the Purple Heart.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision of the Department 
of Veterans Affairs Regional Office (RO) in Nashville, Tennessee, 
denying the claims that are currently on appeal.  


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss did not manifest during, 
or as a result of, active military service.  

2.  When afforded the full benefit of the doubt, the evidence 
suggests that the Veteran's bilateral tinnitus manifested during 
active military service.  


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service 
connection for bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1110, 1131, 5103(a), 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2010).

2.  The criteria for establishing entitlement to service 
connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 
1131, 5103(a), 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303 (2010).




	(CONTINUED ON NEXT PAGE)
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the Veteran of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the Veteran is expected to provide in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements 
of a service-connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between a veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id. at 486.  

Previously, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that the failure to provide pre-
adjudicative notice of any of the necessary duty to notify 
elements was presumed to create prejudicial error.  Sanders v. 
Nicholson, 487 F.3d 881 (2007).  VA was required to show that 
that the error did not affect the essential fairness of the 
adjudication, and that to make such a showing the VA had to 
demonstrate that the defect was cured by actual knowledge on the 
claimant's part or that a benefit could not have been awarded as 
a matter of law.  Id.  However, the United States Supreme Court 
(Supreme Court) recently held this framework to be inconsistent 
with the statutory requirement that the CAVC take "due account 
of the rule of prejudicial error" under 38 U.S.C.A. 
§ 7261(b)(2).  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In 
reversing the Federal Circuit's decision, the Supreme Court held 
that the burden is on the claimant to show that prejudice 
resulted from the error, rather than on VA to rebut a presumed 
prejudice.  Id.

Here, the duty to notify was satisfied by way of a letter sent to 
the Veteran in March 2006 that fully addressed all notice 
elements and was sent prior to the initial RO decision in this 
matter.  The letter informed him of what evidence was required to 
substantiate the claims and of his and VA's respective duties for 
obtaining evidence.  He was also asked to submit evidence and 
information in his possession to the RO.  Finally, the letter 
provided the Veteran with the Dingess requirements noted above.  
9 Vet. App. 473 (2006).  

Under these circumstances, the Board finds that the notification 
requirements have been satisfied as to both timing and content.  
Adequate notice was provided to the veteran prior to the transfer 
and certification of his case to the Board that complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service medical records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  VA obtained the Veteran's service medical records.  
Also, the Veteran received a VA medical examination in April 
2007, and VA has obtained these records as well as the records of 
the Veteran's outpatient treatment with VA.  Significantly, 
neither the Veteran nor his representative has identified any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not yet been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Tinnitus

The Veteran contends that he is entitled to service connection 
for tinnitus, bilaterally.  A review of the evidence of record 
demonstrates that the evidence is at least in equipoise regarding 
this issue.  As such, affording the Veteran the full benefit of 
the doubt, the Board finds that service connection is warranted 
for bilateral tinnitus.  When a Veteran seeks benefits and the 
evidence is in relative equipoise, the Veteran prevails.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

For historical purposes, the Veteran filed his claim of 
entitlement to service connection for tinnitus in February 2006.  
This claim was denied by the RO in an August 2006 rating 
decision.  The Veteran submitted a timely notice of disagreement 
to this decision in August 2006, and he subsequently appealed 
this decision to the Board in May 2007.  

The Veteran's service treatment records do not reflect that the 
Veteran suffered from tinnitus during active military service.  
However, the Veteran did report a history of running ears and 
ear, nose or throat trouble in his report of medical history 
associated with his January 1970 separation examination.  He also 
indicated in a February 1970 statement of medical conditions that 
since his separation examination, his ears had stopped up.  
Therefore, while there is no specific evidence of tinnitus in 
service, there is evidence of in-service ear symptomatology.  

If there is no evidence of a chronic condition during service, or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to support 
the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition to 
which lay observation is competent.  See Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).  However, medical evidence must relate 
this chronic symptomatology to the Veteran's present condition.  
See id.  

Post-service treatment records do not reflect treatment for 
tinnitus following the Veteran's separation from active duty.  
However, the record does contain a September 1997 VA audiology 
record in which the Veteran reported suffering from constant 
tinnitus following acoustic trauma in Vietnam in 1969.  The 
Veteran made the same assertion during his April 2007 VA 
audiometric examination.  

Lay assertions may serve to support a claim for service 
connection when they relate to the occurrence of events that are 
observable as a lay person or the presence of a disability or 
symptoms of a disability that are subject to lay observation.  
38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support the existence of a 
disability even when not corroborated by contemporaneous medical 
evidence).  In the present case, the Veteran is certainly 
competent to testify to the presence of tinnitus.  There is no 
evidence of record to call into question the credibility of the 
Veteran's statements.  In addition, the fact that the Veteran 
reported chronic symptomatology of tinnitus as early as 1997, 
which was approximately 9 years before the date he filed his 
claim, adds further credibility to the his claim.  

The Board recognizes that the April 2007 VA examiner concluded 
that the Veteran's tinnitus was not likely caused by military 
noise exposure.  However, the examiner did not offer any evidence 
to discount the Veteran's testimony of chronic symptomatology.  
Therefore, this opinion is inadequate for VA rating purposes.  
See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

Having afforded the Veteran the full benefit of the doubt, the 
Board concludes that service connection for bilateral tinnitus is 
warranted.  The claim is granted.  

Bilateral Hearing Loss

The Veteran contends that he is entitled to service connection 
for bilateral hearing loss.  However, as outlined below, the 
preponderance of the evidence of record is against this claim.  
As such, service connection is not warranted. 

The Veteran's service treatment records demonstrate that the 
Veteran did not suffer from hearing loss, for VA compensation 
purposes, at the time of his separation from active duty.  
According to the Veteran's January 1970 separation examination, 
pure tone thresholds, in decibels (dB), were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
N/A
5
LEFT
10
10
10
N/A
10

For VA purposes, hearing impairment is considered a disability 
when the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz (Hz) is 40 dB or greater; or when the 
auditory thresholds for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 CFR § 3.385 (2010).  Therefore, the evidence 
demonstrates that the Veteran was not suffering from a hearing 
loss disability at the time of his separation from active duty.  
This conclusion is supported by the Veteran's report of medical 
history associated with this examination in which the Veteran 
denied suffering from hearing loss.  

Post-service treatment records also fail to demonstrate that the 
Veteran suffered from hearing loss upon separation from active 
duty.  According to a May 1970 VA examination report, hearing 
loss was not present at this time.  The first post-service 
evidence of hearing loss is a September 1997 VA audiology record 
in which the Veteran was noted to be suffering from bilateral 
high frequency sensorineural hearing loss that was moderate to 
profound in the right ear and moderate to severe in the left ear.  
The Veteran reported that the onset of his hearing loss was in 
1969 following acoustic trauma while in Vietnam.  He indicated 
that he could not hear for three weeks following this episode.  
It was also noted that the Veteran had a positive history for 
both military and occupational noise exposure.  

The Veteran was afforded a VA audiometric examination in April 
2007.  Audiological evaluation revealed pure tone thresholds, in 
dB, to be:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
60
85
90
LEFT
15
10
65
55
55

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 92 percent in the left ear.  This 
clearly demonstrates that the Veteran currently suffers from 
hearing loss, and the examiner diagnosed the Veteran with normal 
hearing from 250 to 1500 Hz with a moderately-severe sloping to 
severe sensorineural hearing loss from 2000 to 8000 Hz in the 
right ear, and normal hearing from 250 to 1000 Hz with a moderate 
sloping to severe sensorineural hearing loss from 1500 to 8000 Hz 
in the left ear.  The examiner opined that the Veteran's hearing 
loss was not likely caused by or a result of military noise 
exposure.  The examiner based this opinion on the fact that the 
Veteran was found to have normal hearing at the time of his 
separation from active duty.  

The preponderance of the above evidence demonstrates that the 
Veteran is not entitled to service connection for bilateral 
hearing loss.  The Veteran's separation examination demonstrates 
that the Veteran was not suffering from a hearing loss disability 
at the time of his separation from active duty.  Furthermore, the 
Veteran himself denied suffering from hearing loss at the time of 
his separation examination.  A subsequent VA examination 
performed in May 1970 also indicated that there was no hearing 
loss.  Finally, the April 2007 VA examiner concluded that based 
on the audiometric results recorded in January 1970, it was not 
likely that the Veteran's hearing loss manifested during, or as a 
result of, active military service.  

The Board recognizes that the Veteran has indicated that he 
suffered from hearing loss during military service.  As noted in 
the previous section, the Veteran is competent to provide this 
testimony.  However, the claims that the Veteran's hearing loss 
have existed since military service are not credible.  While the 
Veteran may truly believe this fact today, he specifically denied 
suffering from hearing loss during his January 1970 separation 
examination and no hearing loss was noted during a May 1970 VA 
examination.  Unlike his claim of service connection for 
tinnitus, there is medical evidence demonstrating that the 
Veteran did not suffer from hearing loss upon separation, and, 
the Veteran himself denied suffering from such a condition at the 
time of separation from active duty.  The Board finds the 
statements made by the Veteran at his time of separation from 
active duty to be more reliable than his recollections provided 
several decades later.  As such, the Veteran's testimony does not 
demonstrate entitlement to service connection for bilateral 
hearing loss.  

The Board also notes that the Veteran indicated in a February 
1970 statement of medical conditions that his ears had stopped up 
since his separation examination.  However, the Veteran did not 
report hearing loss at this time, and as already noted, a May 
1970 VA examination report indicated that there was no hearing 
loss.  Therefore, this evidence does not demonstrate that the 
Veteran suffered from a chronic hearing loss disability that 
manifested during active military service.  

As a final matter, the Board recognizes that there was a slight 
change in the Veteran's hearing during his January 1970 
separation examination as compared to his pre-induction 
examination of August 1967.  According to the Veteran's pre-
enlistment examination, pure tone thresholds, in dB, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
-5
-5
N/A
15
LEFT
15
0
-5
N/A
0

However, the April 2007 VA examiner noted that the amount of dB 
shift noted from pre-induction to separation could be related to 
test/retest reliability.  Therefore, this deviation from one test 
to the other does not demonstrate that the Veteran incurred a 
chronic hearing loss disability during active military service.  

Since the preponderance of the evidence is against the claim, the 
provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are 
not applicable.  The Veteran's claim of entitlement to service 
connection for bilateral hearing loss must be denied.


ORDER

Entitlement to service connection for bilateral tinnitus is 
granted.  

Entitlement to service connection for bilateral hearing loss is 
denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


